Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “a first path cylindrical wall defining a first path cylindrical space forming at least a portion of the recess and having a first end oriented toward the opening of the recess and a second end opposite to the opening of the recess, wherein, when the reducer is mounted on a stem of a valve, the first path cylindrical wall is adapted to surround at least in part a first tubular wall of the stem, and a top closure wall in the extension of the second end of the first path cylindrical wall, the top closure wall closing the first path cylindrical space” and “the first outlet orifice or orifices is or are being made in the top closure wall in an area of the top closure wall which, when the reducer is mounted on a stem of a valve, is adapted to be in contact with a first path of the stem” in claim 1.
The closest prior arts are Bodet (US PG PUB 2013/0284293), Gosselin (US PN 5,385,303), and Riccio (US PN 3,982,668). None of the prior arts teach the flow reducer with the first path and the top closure wall as recited in the claim along with other reducer structure. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1, 2, 4-16 (now renumbered 3-15), and 19-23 (now renumbered 16-20) are allowed over the prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Vishal Pancholi/Primary Examiner, Art Unit 3754